IN THE
                            TENTH COURT OF APPEALS
                                center10985500
                              No. 10-18-00137-CV
                                       
JONATHAN HICKS,
	Appellant
 v.

PROPEL FINANCIAL SERVICES, LLC AS AGENT 
AND ATTORNEY IN FACT FOR PROPEL FUNDING 
NATIONAL 1, LLC,
 	Appellees
FROM THE 414TH DISTRICT COURT
                            McLennan County, Texas
                          Trial Court No. 2016-2433-5
                                       
--------------------------------------------------------------------------------
2MEMORANDUM  OPINION
                                       
By letter dated May 29, 2018, the Clerk of this Court notified Appellant Jonathan Hicks that the clerk's record in this cause had apparently not been filed because Appellant had failed to pay or make arrangements to pay the clerk's fee for preparation of the record.  The Clerk of this Court further notified Appellant that this appeal might be dismissed for want of prosecution unless Appellant paid or made arrangements to pay the clerk's fee and notified this Court of the actions taken within twenty-one days after the date of the letter.  By letter dated May 31, 2018, the Clerk of this Court then notified Appellant that the $205 filing fee in this cause was past due and that this appeal would be dismissed if Appellant did not either establish the right to proceed without payment of costs or pay the filing fee within fourteen days of the date of the letter.  
No response has been received from Appellant.  Accordingly, this appeal is dismissed.  See Tex. R. App. P. 42.3(b), (c).


REX D. DAVIS
Justice

Before Chief Justice Gray,
	Justice Davis, and 
Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 27, 2018
[CV06]
left-63500